Title: To George Washington from Tobias Lear, 7 October 1792
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 7th 1792

I arrived in this place this morning when I was honored with your kind letters of the 21st of September and 1st of October, which were put into my hands by Mr Fraunces. I was detained in Portsmouth ten days longer than I expected to have been when I had the hononor of writing to you last from that place, in order to settle some affairs for my mother which I happily accomplished in a satisfactory manner. Our journey to this city has been very favorable both as to weather and other circumstances, Mrs Lear, our little son and myself have returned in perfect health—we met with no accident, not even the breaking of a strap, from the time of our departure ‘till our return to Philadelphia.
I am happy to inform you that I found a person who is recommended by General Lincoln & several other respectable Characte[r]s as being completely qualified in every respect to take charge of and superintend the education of a small number of boys, and who is ready to come on here & engage in that business as soon as he shall be informed that his services are desired. I wrote to Colo. Hamilton on the subject before I left New England desiring him to inform me of the number of boys that might be calculated upon to form a School and the sum that an instructor might expect annually for his services—his answer (which I received in Boston) mentioned the number of twelve boys, and that six hundred dollars per Annum would be given in full for all services &c. &c.—This was communicated to the

Gentleman who had been recommended to fill the place and was accepted by him; and he now holds himself in readiness to come on here as soon as he is desired, which will be by the next post.
I shall be particularly attentive to your directions respecting the speeches &c. and trust those matters which you desire will be in readiness by your arrival here.
I was very glad to be informed by Mr Page that he had sent his Coach off on the 3d instant so that it will in all probability be in season at Mount Vernon; and I sincerely hope that you will not be prevented from commencing your journey at the time you propose by the cause which you apprehend may delay you.
I am truly greived by the account which you give of the poor Major’s situation, and the unfavorable appearances which you mention in his amiable partner render the account still more distressing. On these occasions I feel with poignancy but I cannot express my feelings. I am sorry to hear of the general unhealthiness of the season in your quarter, and am glad that the same cause of complaint does not exist here nor in that part of the Country from whence I have lately come. The small pox had rendered Boston an hospital at the time of our passing through it; but the disorder was not uncommonly malignant—near nine thousand persons had been inoculated in that town, and not more than seventy had died with the small pox including those who had taken it the natural way.
I found every thing in good order at the house and was informed, much to my satisfaction, that peace & good order had prevailed in it since my departure. I shall this week take measures for securing our wood, hay & Oats for the winter.
I have been just informed that a Ship has now arrived in the River in 35 days from Ostend which brings most disasterous accounts of the French affair such as that the Marquis de la Fayette was taken by some Pesants, with eight other officers all in disguise, or rather without their Uniforms, supposed to be on their way to Ostend to embark for London, and were carried prisoners to Antwarp where they were delivered to the Austrians—that Count Dillon with 30 other Officers had deserted to the Enemy, and that the army lately commanded by the Marquis was in so mutinous & distracted a state that they must either fall a sacrifice to the combined Armies or do irreparable mischiefs to their own Country. The Ship which brings this account is called

the Patsy Rutledge and belongs to Mr Ross of this City who was out of town when she arrived and the letters which she brought were sent out to him so that no further particulars could be yet collected.
Mrs Lear unites with me in grateful & affectionate respects for Mrs Washington and yourself—in love and sincere regards for the Children and the family with earnest prayers that it may please God to restore the health of my good fri[e]nd the Major and make him a continued blessing to his family and friends. With sentiments of the truest and most respectful attachment, I have the honor to be Sir, Your grateful & Obedt Sert

Tobias Lear.

